DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 19, 21-36 and 38 are pending.
Claims 19, 21, 36 and 38 were amended or newly added in the Applicant’s filing on 9/25/2020.
Claims 20 and 37 were cancelled in the Applicant’s filing on 9/25/2020.
This office action is being issued in response to the Applicant's filing on 9/25/2020.
Based upon further consideration and new guidance pertaining to §101, the Examiner has asserted a new §101 rejection. However, Examiner has noted in his rejection a potential avenue to overcome the rejection on the basis of Claim 27.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19, 21-36 and 38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims 19, 36 and 38 recite a method and/or a system configured to perform a method comprising: determining, from the data representative of a user, a plurality of accounts associated with the user; receiving a request for a deposit transaction; determining, from data received from a user, a plurality of deposit items; receiving data representative of a transaction to be performed with the first deposit item; receiving data indicating that the first deposit item is to be moved to a selected first of the plurality of accounts; depositing the deposit item into the selected first of the plurality of accounts; receiving data representative of a transaction to be performed with a second deposit item; receiving data indicating that the second deposit item is to be moved to a selected first of the plurality of accounts;  and depositing the second deposit item into the selected second of the plurality of accounts.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to process a deposit, which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
[AltContent: textbox ()]	Dependent Claim(s) 21-26 and 28-35 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 19, 36 and 38. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
	However, dependent Claim 27 recites claim elements, such as cash interface (assuming that an interface means a capability of dispensing cash) and a safe containing cash, which can be argued as demonstrating that the claimed invention integrates the abstract idea into a practical application. These claim elements can be argued to denote that the claimed invention is tied to a particular machine beyond a generic computer. see MPEP §2106.05(b).
	No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
	Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites an apparatus comprising a scanner coupled with the display and operable to scan items in contact with the display.
Does the apparatus comprise (1) a scanner and (2) a display? Or does the apparatus comprise a display that also has scanning capabilities? 
Because a scanner conventionally scans items when in contact with the scanner not a different device (i.e. a display). 
Claim 22 recites an apparatus wherein the controller is operable to display a first color in an area around the first display item to indicate scanning of the first deposit item is in progress.
Examiner assumes that “the first display item” is the item in contact with the display. For example, a check is held against the display for scanning. The display glows green while scanning. 
This is based on the idea that the display item cannot be the item displayed on the touch screen (i.e. the deposit item) as the deposit item is the scanned image. There is no item to be displayed until the scanning is complete as the displayed item is the scanned image.
Claim 22 is also rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claim 22 states “to display a first color in an area around the first display item". Claim language fails to indicate what constitutes “an area around” the item. As said area could be any area, said claim limitation fails to establish any limitations upon the location of the displayed color. 
Claim 23 suffers from similar issues.
Appropriate correction is requested.

Claim Interpretation
Claims 19 and 21-35 recite an apparatus wherein the components of the apparatus are “operable to” perform a function. 
Examiner notes that “operable to” is broader in scope than “configured to.” 
While the asserted prior art discloses the apparatus performing the designated function, the asserted prior art needs only to be “operable to” (i.e. capable or able to) perform the designated function in order to “read on” the claim language. Any controller (i.e. processor) is “operable to” perform the designated function, even if the prior art does not teach the controller actually performing the designated function.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 19, 21-23, 27-29, 31-32, 36 and 38 is/are rejected under 35 U.S.C. 103 as obvious over Stokes (US PG Pub 2001/0042042) 
Regarding Claim 36, Stokes discloses a method, comprising:
obtaining data representative of a user. (see para. 11);
determining, from the data representative of a user, a plurality of accounts associated with the user. (see fig. 2; para. 12-13);
receiving a request for a deposit transaction. (see para. 14-15);
displaying images representing the plurality of accounts responsive to receiving the request for the deposit transaction. (see fig. 2; para. 12-13);
outputting data with instructions to provide deposit items (piles of notes and coins) within a predefined area of a display. (see fig. 2; para. 14);
receiving data representative of a manual touch (drag and drop) on a touch screen associated with the display, the manual touch being in the predefined area of a first deposit item (piles of notes and coins). (see para. 15 and 27); 
receiving data indicating movement of the manual touch (drag and drop) from the first deposit item (note or coin) to a first image that is representative of a selected first of the plurality of accounts (destination account). (see para. 15-18);
depositing the deposit item into the selected first of the plurality of accounts (destination account) responsive to the movement of the deposit item to the first image that is representative of the selected first of the plurality of accounts. (see para. 15-18);
wherein the images representative of the plurality of accounts remain on the display while the first deposit item is deposited into the selected first one the plurality of accounts; (see fig. 2); and
wherein the first account is selected after movement of first deposit item to [the] first image (the account is selected to receive the deposit based upon the drop of the first deposit item).
Stokes does not explicitly teach a method comprising receiving data representative of a [second] manual touch on a touch screen associated with the display, the manual touch being in the predefined area of a second deposit item; receiving data indicating movement of a second manual touch from the second deposit item to a second image that is representative of a selected second of the plurality of accounts; depositing the [second] deposit item into the selected second of the plurality of accounts responsive to the movement of the second deposit item to the image of the selected second of the plurality of accounts; wherein the images representative of the plurality of accounts remain on the display while the second deposit item is deposited into the second of the plurality of accounts; and wherein the second account is selected after movement of the second [deposit] item to [the] second image.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Stokes by duplicating claim elements contained in Stokes (e.g. the first manual touch, the first deposit item, the first image, the first account … ) to create additional claim elements (e.g. a second manual touch, a second deposit item, a second image, a second account … ) wherein each additional claim element would serve the same function as the original claim element. In the 
Stokes does not disclose a method comprising operating a scanner.
Hazam ‘415 discloses a method comprising operating a scanner. (see fig. 13-14; para. 78).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Stokes by incorporating a scanner, as disclosed by Hazam ‘415, thereby enabling depositing of funds originating outside the system. 
	Regarding Claims 38, 19 and 21, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims. 
Regarding Claims 22-23, Stokes does not teach an apparatus wherein the controller is operable to display a first color in an area around a first display item to indicate scanning of the first deposit is in progress; or the controller is operable to display a second color in an area around the first display item to indicate scanning of the first deposit item is complete.
Hazam ‘415 discloses an apparatus wherein the controller is operable to display a first and a second color (colors) in area around a first and second display item. (see fig. 10 and 14; para. 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Stokes and Hazam ‘415 by incorporating the ability to display multiple colors, as disclosed by Hazam ‘415, as color graphics are standard and conventional in modern computing.
Neither Stokes nor Hazam ‘415 explicitly teach an apparatus wherein colors indicate the progress or completion status of the scanning. 
However, these differences (i.e. what the color indicates) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
Regarding Claim 27, Stokes discloses an apparatus comprising a first terminal having a first user interface, the first user interface comprises the display, the touch screen interface coupled with the display, the first terminal further comprises a first interface (Internet). (see fig. 1; para. 27).
Stokes does not teach an apparatus wherein the first terminal comprises a scanner; the first terminal further comprises a first wireless interface, and a first cash interface; a second terminal having 
Hazam ‘415 discloses an apparatus comprising:
a first terminal having a first user interface, the first user interface comprises the display, the touch screen interface coupled with the display, and a scanner. (see para. 30, 36 and 78);
the first terminal further comprises a first wireless Interface. (see para. 39); and 
a first cash interface (enabling withdrawals). (see para. 38);
the controller (servers/processing modules) is coupled with the first user interface and operable to control the operation of the display, first wireless interfaces, and first cash interfaces. (see para. 40-41); 
a safe (initial location of cash) coupled with the control logic, and the first cash interfaces. (see para. 38);
wherein the control logic is operable to have cash selectively delivered from the safe to the first cash interfaces responsive to cash withdrawal transactions conducted at the first terminal. (see para. 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Stokes and Hazam ‘415 by incorporating cash interfaces, a safe and other components, as disclosed by Hazam ‘415, thereby enabling the process to be performed on a standard and conventional ATM.
Neither Stokes nor Hazam ‘415 explicitly teach an apparatus comprising a second terminal having a second user interface, the second user interface comprises a second display, a second touch screen interface coupled with the second display and a second scanner operative to scan items in contact with the second display, a second wireless interface, and a second cash interface; the controller is coupled with the second user interface and operable to control the operation of the second display, second wireless interface, and second cash interface; a safe coupled with the second cash interface; wherein the control logic is operable to have cash selectively delivered from the safe to the second cash interface responsive to cash withdrawal transactions conducted at the second terminal.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Stokes and Hazam ‘415 by duplicating claim elements contained in Stokes and Hazam ‘415 (e.g. the first deposit item) to create additional claim elements (e.g. a second deposit item) wherein each additional claim element would serve the same function as the original claim element. In the combination each element, original element and additional element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the combination were predictable. see MPEP §2144.04 (VI)(B).
Regarding Claim 28, Stokes discloses an apparatus wherein: 
the controller is operable to receive data representative of a user via a first interface (Internet). (see fig. 1);
the controller is operable to determine a queued transaction (transactions) for the user. (see para. 19); and 
the control logic is operable to display on the first display, data representative of the first transaction. (see para. 19).
Stokes does not teach an apparatus wherein the first interface is a wireless interface. 
Hazam ‘415 discloses an apparatus wherein the first interface is a wireless interface. (see para. 39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Stokes and Hazam ‘415 to communicate via a wireless interface, as disclosed by Hazam ‘415, as wireless communication is a standard and conventional means of data transmission.
Regarding Claim 29, Stokes discloses an apparatus wherein: 
the controller is operable to receive data representative of a user via the first interface. (see fig. 1);
the controller is operable to receive data representative of a plurality of queued transactions (transactions) via the first interface. (see fig. 1; para. 19); and
the controller is operable to cause data representative of the plurality of queued transactions to be displayed on the display. (see para. 19).
Stokes does not teach an apparatus wherein the first interface is a wireless interface. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Stokes and Hazam ‘415 to communicate via a wireless interface, as disclosed by Hazam ‘415, as wireless communication is a standard and conventional means of data transmission.
	 
Claims 24-26 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazam ‘415, as applied to Claims 23 and 29 above, and in further view of Votaw (US PG Pub. 2012/0023017).
Regarding Claim 24, Stokes does not teach an apparatus wherein the controller is operable to obtain data representative of the first deposit item from the image of the first deposit item; the controller is operable to request the first deposit item be removed from the display; and the controller is operable cause the data representative of the first deposit item to be displayed on the display.
Examiner notes that as written, the apparatus does not necessarily remove the deposit item in response to the request. As such, the request is non-functional descriptive material and is not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
Regardless, Hazam ‘415 discloses an apparatus wherein:
the controller is operable to obtain data representative of the first deposit item (digital image data) via imaging a first deposit item (check). (see fig. 8 and 10; para. 72);
the controller is operable to request the first deposit item (amount) be removed from the display (via fading out). (para. 65); and
the controller is operable cause the data representative of the first deposit item to be displayed on the display. (see fig. 8; para. 72).
Votaw discloses an apparatus wherein the controller is operable to obtain data representative of the first deposit item from the image of the first deposit item. (see para. 55).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Stokes and Hazam ‘415 to display an image, as disclosed by Hazam ‘415, thereby informing the user of the data captured from the scanned image.
Regarding Claim 25, Stokes discloses an apparatus wherein the controller is operable to allow the data representative of the first deposit to be edited via the touch screen interface (via typing an amount). (see para. 22).
Regarding Claim 26, Stokes does not teach an apparatus wherein the first deposit item is a check.
Hazam ‘415 discloses an apparatus wherein the first deposit item is a check. (see fig. 13-14; para. 78).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Stokes, Hazam ‘415 and Votaw by incorporating a check, as disclosed by Hazam ‘415, as a check is a standard financial instrument to be deposited into an account.
Regarding Claim 30, Stokes does not teach an apparatus wherein the controller is operable to receive a selection of a selected one of the plurality of queued transactions via the touch screen interface; or the controller is operable to initiate the selected one of the plurality of queued transactions responsive to receiving the selection.
Votaw discloses an apparatus wherein: 
the controller is operable to receive a selection of a selected one of the plurality of queued transactions via the touch screen interface. (see fig. 7; para. 77); and 
the controller is operable to initiate the selected one of the plurality of queued transactions responsive to receiving the selection. (see fig. 7; para. 77).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Stokes, Hazam ‘415 and Votaw to incorporate the ability for a user to select the transaction to be initiated, as disclosed by Votaw, thereby providing the user with control over which transactions, if any, are actually performed.
	Regarding Claims 31-33, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Stokes and Hazam ‘415, as applied to Claim 27 above, and in further view of Black (US PG Pub. 2012/0044154).
	Regarding Claim 34, Stokes does not teach an apparatus wherein the first wireless interface is a near field communication (NFC) interface.
	Black discloses an apparatus (an ATM) wherein the first wireless interface is a near field communication (NFC) interface. (see para. 17).
.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes and Hazam ‘415, as applied to Claim 19 above, and in further view of Willrich (US PG Pub. 2006/0183505).
Regarding Claim 35, Stokes does not teach an apparatus wherein the first user interface is on a horizontal plane;  a second user interface, the second user interface comprises a second display, an audio output, and an audio input and a video input; wherein the second user interface is located on a vertical plane with respect to the first user interface; or the controller is operable to conduct a videoconference via the second interface while concurrently performing a transaction via the first interface.
Willrich discloses an apparatus wherein:
the first user interface is on a horizontal plane. (see fig. 2; para. 83);  
a second user interface, the second user interface comprises a second display, an audio output (speaker), and an audio input (microphone) and a video input (video cameras). (see fig. 2 and 7; para. 63, 83 and 100); 
wherein the second user interface is located on a vertical plane with respect to the first user interface. (see fig. 2; para. 83); and 
the controller is operable to conduct a videoconference via the second interface while concurrently performing a transaction via the first interface. (see abstract; para. 64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Stokes and Hazam ‘415 to incorporate multiple displays, as disclosed by Willrich, thereby taking advantage of potential display design and enabling a “many to one” architecture. (see Willrich, para. 81).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        February 27, 2021